DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
	The limitation “each said connection includes a V-cut across the width of the portion of the connection that reduces the material thickness of the portion of the connection in a Z- direction” of claim 1, “ the frame includes a rim that extends inwardly from and at least partially along a perimeter defined by the one or more sidewalls of the frame; and each said arm is connected to a corresponding portion of the rim by at least two of said connections” of claim 8, “the frame includes a flange that extends inwardly from and at least partially along a perimeter defined by the one or more sidewalls of the frame; and each said arm is connected to a corresponding portion of the flange by at least two of said connections” of claim 9, “the frame includes a lip that extends inwardly from and at least partially along a perimeter defined by the one or more sidewalls of the frame; and each said arm is connected to a corresponding portion of the lip by at least two of said connections” of claim 10, “ the frame includes an eve that extends inwardly from and at least partially along a perimeter defined by the one or more sidewalls of the frame; and each said arm is connected to a corresponding portion of the eve by at least two of said connections” of claim 11, “ the frame includes an upper portion that extends inwardly from and at least partially along a perimeter defined by the one or more sidewalls of the frame; and each said arm is connected to the upper portion of the frame by at least two of said connections” of claim 12, “removing material along the portion of each said connection includes forming a V-cut along the portion of the connection that extends across the width of the connection to thereby reduce the material thickness of the connection in the Z-direction generally parallel with a height of the one or more sidewalls” of claim 20 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     					
Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847